Citation Nr: 0809764	
Decision Date: 03/24/08    Archive Date: 04/09/08

DOCKET NO.  04-02 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for allergic asthma, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty from June 1994 to June 
1999.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 determination by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which granted a 30 percent evaluation for allergic asthma, 
effective from December 2002.

The veteran provided testimony at a hearing before the 
undersigned Veterans Law Judge in February 2006, a transcript 
of which is of record.  At the hearing, he intimated that he 
had developed skin problems as part of his service-connected 
allergic asthma.  This symtomatology is not currently 
considered to be a part of the service-connected asthma 
disorder.  As was previously noted by the Board in the 2006 
remand, to the extent that the veteran may be seeking service 
connection for skin problems, secondary to a service-
connected disability, this issue is referred to the RO for 
appropriate action.

This case was previously before the Board in May 2006 at 
which time it was remanded for both due process concerns and 
for additional evidentiary development, to include affording 
the veteran a new VA examination.  The actions requested in 
that remand have been undertaken and the case has returned to 
the Board for appellate consideration.


FINDINGS OF FACT

The veteran's allergic asthma is not manifested by pulmonary 
function tests that show either a Forced Expiratory Volume 
(FEV-1) at one second of between 40 and 55 percent of 
predicated value or the ratio of Forced Expiratory Volume at 
one second to Forced Vital Capacity (FEV-1/FVC) to be between 
40 and 55 percent; a need for at least monthly visits to a 
physician for required care of exacerbations; or at least 
three courses of systemic corticosteroids per year.

CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
asthma have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.15, 4.96, 
4.97, Diagnostic Code 6602 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters: Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

Following receipt of the veteran's September 2002 claim for 
increase, the RO issued a duty to assist letter in October 
2002 which advised the veteran of VA's duty to assist him to 
obtain evidence to support the increased rating claim for 
asthma.  The letter advised the veteran that to establish 
entitlement for increased benefits, the evidence must show 
that the disability had increased in severity.  The veteran 
was asked to identify dates and locations of treatment and of 
pertinent medical evidence, lay statements, employments 
records, etc. which support his claim, and/or to provide this 
information for the record himself.  

After the RO granted a 30 percent evaluation for asthma in a 
January 2003 rating action and denied an evaluation in excess 
of 30 percent for asthma in a February 2003 rating decision, 
giving rise to this appeal, VA subsequent issued duty to 
assist letters in September 2003 and May 2006 addressing the 
increased rating claim for asthma.  These VCAA letters 
discussed the duties and responsibilities of VA and the 
veteran as pertains to obtaining and providing evidence in 
support of the claim, but did not make specific reference to 
the relevant diagnostic code and criteria required for an 
increased evaluation for asthma.  However, as part of the 
2003 rating decisions, the veteran was notified of the 
criteria for an evaluation in excess of 30 percent for 
asthma.  Following his disagreement with the assigned 
evaluation, the veteran was provided with a November 2004 
statement of the case (SOC) which set forth, in pertinent 
part, the complete text of 38 C.F.R. § 4.97, Diagnostic Code 
6602, providing the criteria for schedular evaluations for 
asthma.  Accordingly, the Board believes that the type of 
notice discussed in the case of Vazquez-Flores v. Peake, -- 
Vet. App. --, No. 05-0355, 2008 WL 239951 (Jan. 30, 2008), 
has been provided for the veteran.  

The Board notes that the September 2003 and May 2006 duty to 
assist letters were sent to the veteran after the January and 
February 2003 rating decisions.  Although these letters were 
not sent prior to the adjudication of the appellant's claim, 
this was not prejudicial to him, since the claim was 
readjudicated thereafter and additional supplemental 
statements of the case (SSOC) was provided to the appellant 
in March 2004, May 2004 and September 2007.  See Prickett v. 
Nicholson, 20 Vet. App. 370 (2006).  Further, through his 
statements, the veteran has demonstrated his understanding of 
what is necessary to substantiate his claim, i.e., any notice 
defect was cured by the veteran's actual knowledge.  See 
Sanders v. Nicholson, 487 F.3d. 881 (Fed. Cir. 2007; see also 
Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007).  In any 
event, the Board finds that a reasonable person could be 
expected to understand from the notice what was needed to 
substantiate the claim and thus the essential fairness of the 
adjudication was not frustrated.  Id.  As such, the Board 
concludes that, even assuming a notice error, that error was 
harmless.  See Medrano v. Nicholson, 21 Vet. App. 165 (2007); 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  The May 2006 letter provided such notice.

There is no allegation from the claimant that he has any 
additional evidence in his possession, but not associated 
with the record, that is needed for a full and fair 
adjudication of the claim or that he is aware of any other 
evidence which might be relevant.  In light of the above, the 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the veteran and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

The Board finds that VA has also fulfilled its duty to assist 
the veteran in making reasonable efforts to identify and 
obtain relevant records in support of the veteran's claim and 
providing a VA examination when necessary.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c)(4)(i) (2007).  In this regard, 
the veteran's service medical records are associated with the 
claims folder, as well as all relevant VA and non-VA 
treatment records.  He has provided hearing testimony in 
2006.  Several VA evaluations to include pulmonary function 
testing have been conducted between 2001 and 2006.  The 
veteran has not identified any additional relevant, 
outstanding records that need to be obtained before deciding 
his claim.  

Both the duty to assist the veteran and the duty to notify 
the veteran have been met.  Accordingly, the Board finds that 
there is no reasonable possibility that further assistance 
would aid the veteran in substantiating the claim and the 
veteran has not indicated that he has any additional evidence 
or information to provide in support of his claim.  Hence, no 
further notice or assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

Factual Background

The veteran filed his original service connection claim for a 
respiratory disorder, claimed as bronchitis, in June 1999.  
Service connection was established for allergic asthma by a 
June 1999 rating decision.  An initial rating of 60 percent 
was assigned under Diagnostic Code 6602, effective June 28, 
1999.  This rating decision stated that since there was a 
likelihood of improvement, this assigned evaluation was not 
considered permanent and was subject to a future review 
examination.

Thereafter, a February 2002 rating decision proposed to 
reduce the assigned rating for the veteran's allergic asthma 
to zero percent (noncompensable), reasoning that the veteran 
failed to appear for a VA examination.  The reduction was 
effectuated by a subsequent August 2002 rating decision, 
effective December 1, 2002.  

In September 2002, the veteran contacted VA requesting that 
VA compensation be reinstated.  He reported that he was still 
under the care of both an allergist and an asthma specialist 
and noted that he was using inhalers and injections on a 
weekly basis.   

Private medical records from Allergy Associates (AA) dated in 
2001 and 2002 were added to the file in March 2002.  
Pulmonary function testing (PFT) conducted in October 2001 
revealed FEV-1 of 88 percent predicted; and FEV-1/FVC of 81 
percent (actual).  

Records from AA also show that the veteran underwent an 
evaluation by Dr. P. in October 2001.  The report noted that 
the veteran had a history of allergy and asthma symptoms 
since childhood, but had never been hospitalized or admitted 
to the emergency room due to asthma.  It was reported that 
the veteran had symptoms of wheezing and shortness of breath 
for which he used Albuterol as needed.  The report stated 
that he had used Serevent and Flovent in the past, but not 
for several months.  The veteran complained of having a sore 
throat, sneezing and redness/itchiness of the eyes and nose 
with nasal congestion.  It was observed that he had used 
Allegra and Flonase to treat allergy symptoms along with 
Tylenol Allergy/Sinus.  The doctor observed that PFT revealed 
some decrease in small and large airway flow, without 
improvement post-bronchodilator.  The examiner concluded that 
it appeared that the veteran had allergic rhinitis, reactive 
airway disease and possibly a food allergy to shellfish.  He 
was started on Advair 250/50, one puff a day, with Albuterol 
every 4 to 6 hours as needed.  Daily doses of Flonase and 
Allegra were also recommended and it was commented that the 
veteran was to be started on immunotherapy for allergens.

A VA respiratory examination was conducted in November 2002, 
and the claims folder was not available for review.  The 
veteran reported that he had a productive cough and 
experienced dyspnea on exertion at 1/4 block.  He stated that 
he experienced asthmatic attacks about once a month lasting 
for up to 4 days, as well as having trouble breathing at 
night.  The veteran reports that when he experiences an 
exacerbation he goes to the emergency room for "IPTB" 
treatment and medications and is typically off his job or out 
of school for 1 to 4 days.  Treatment regiment was described 
as Albuterol, Advair and Allegra D.  PFT was not conducted.  
A chest X-ray film was normal.  A diagnosis of allergic 
asthma was made.

In a January 2003 rating action, a 30 percent evaluation was 
assigned for allergic asthma under DC 6602, effective from 
December 2002. 

Thereafter, the results of VA PFT conducted in December 2002 
and January 2003 were received for the record.  PFT conducted 
in December 2002 revealed FEV-1 of 103 percent predicted; and 
an FEV-1/FVC ratio of 83 percent.  The results were 
interpreted as a normal study.  PFT conducted in January 2003 
revealed FEV-1 of 84 percent predicted; and an FEV-1/FVC 
ratio of 72 percent.  The results were interpreted as a 
normal study.

In a February 2003 rating action, a 30 percent evaluation was 
continued.  

Records from Student Health Services show that the veteran 
was seen in November 1999 for a prescription refill of 
Provental for treatment of diagnosed asthma.  The veteran 
completed a health history form in November 2002 indicating 
that he was taking Allegra-D and Advair.  

A VA medication list indicates that from January 2003 to 
January 2004 an oral steroid identified as Fluticasone, had 
been prescribed.  

The record reflects that the veteran failed to report for a 
VA examination scheduled for February 2004.  However, a 
report of contact on file shows that the veteran contacted VA 
prior to the examination to reschedule it.

A VA respiratory examination was conducted in March 2004 and 
the claims file was reviewed.  The report indicated that the 
veteran had been hospitalized a couple of times since 1994 
for treatment of allergic reactions to shellfish.  It was 
noted that during the previous year, the veteran had 
continued to take a nebulizer and atomizer everyday due to 
asthma attacks occurring on a weekly basis, but that he was 
no longer taking steroids.  The examiner reported that during 
the past 6 months, the veteran has seen a doctor 2 to 3 
times, for symptoms of airway obstruction, for which he 
received steroidal treatment.  An impression of moderately 
severe allergic bronchial asthma, with daily symptoms was 
made.  The examiner commented that this was being controlled 
with bronchodilators and nebulizers, so that the veteran's 
condition could be slightly worse.  PFT conducted in March 
2004 revealed FEV-1 of 68 percent predicted; and an FEV-1/FVC 
ratio of 79 percent, pre-drug; and FEV-1 of 81 percent 
predicted; and an FEV-1/FVC ratio of 77 percent, post-drug.  
The results were interpreted as showing obstructive pattern 
with mild impairment, with diffusion within normal limits.  
Significant bronchodilator response was noted.  

The veteran presented testimony at a travel Board hearing 
held in February 2006.  The veteran testified that his asthma 
was being treated with steroids, allergy medications and 
inhalers.  He mentioned that he used 3 different types of 
inhalers on a daily basis for prevention of asthma attacks.  
The veteran indicated that he last saw a doctor in 2003 for 
treatment with steroids.  At the hearing, the veteran 
contended that the most recent VA examination was inadequate 
because the results were obtained after he took medication to 
control symptoms.  

VA medical records dated from 2004 to 2006 show that the 
veteran's respiratory symptoms were being treated with 
Loratadine, Albuterol, Advair, and Floradil.  

PFT conducted by VA in June 2006 revealed FEV-1 of 71 percent 
predicted; and an FEV-1/FVC ratio of 67 percent, pre-drug; 
and FEV-1 of 89 percent predicted and an FEV-1/FVC ratio of 
79 percent, post-drug.  The results were interpreted as 
showing obstructive pattern with mild impairment, and 
significant bronchodilator response.  

A VA examination was conducted in November 2006.  The veteran 
complained of symptoms of chest tightness or asthma at night 
or overnight, treated with an inhaler.  It was noted that he 
had not been on systemic or oral steroids, and had been on 
allergy desynthesizing shots in the past, which was 
discontinued due to loss of private insurance.  Symptoms of 
rhinitis were apparent on physical examination.  The 
examiner's impression was poorly controlled asthma and 
allergic rhinitis.  The examiner explained that for some 
reason, the veteran had been taken off medications that were 
more effective for him, and that he was more symptomatic as a 
result.  The examiner commented that the veteran's asthma 
management was unacceptable, as he was having to use his 
rescue inhaler about twice a day.  The examiner referenced 
PFT done in June 2006 which showed obstructive pattern, mild 
impairment and significant bronchodilator response and 
observed that the test results were consistent with a 
diagnosis of asthma.  In an addendum added in December 2006, 
the examiner indicated that the claims folder had been 
reviewed which warranted no change to the impression made in 
November 2006.  

Legal Analysis

The veteran contends that the severity of his allergic asthma 
warrants a rating in excess of the 30 percent evaluation 
currently assigned.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.  The 
Board attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his or her 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  However, the Court 
recently held that "staged" ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

The veteran is currently assigned a 30 percent disability 
rating for his allergic asthma effective from December 1, 
2002.  Under 38 C.F.R. § 4.97, Diagnostic Code 6602, a 30 
percent rating for bronchial asthma requires FEV-1 (Forced 
Expiratory Volume in one second) of 56 to 70 percent 
predicted, or; FEV-1/FVC (Forced Expiratory Volume in one 
second to Forced Vital Capacity) of 56 to 70 percent, or; 
daily inhalation or oral bronchodilator therapy, or; 
inhalational anti-inflammatory medication.  A 60 percent 
rating is warranted with FEV-1 of 40 to 55 percent predicted, 
or; FEV- 1/FVC of 40 to 55 percent, or; at least monthly 
visits to a physician for required care of exacerbations, or; 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids.  A note to the code 
indicates that in the absence of clinical findings of asthma 
at time of examination, a verified history of asthmatic 
attacks must be of record.  38 C.F.R. § 4.97, Diagnostic Code 
6602.  The veteran is not required to meet each of the stated 
criteria in order for an increased rating to be assigned.  
Rather, he need only meet one criterion because the criteria 
are listed in the alternative.  See Johnson v. Brown, 7 Vet. 
App. 95 (1994).

The Board further notes that effective October 6, 2006, 38 
C.F.R. § 4.96 was amended to clarify the use of pulmonary 
function tests when rating under diagnostic codes such as 
Diagnostic Code 6602 pursuant to which the veteran's asthma 
has been evaluated.  See 71 Fed. Reg. 52,457 (2006), 
currently codified in pertinent part at 38 C.F.R. § 
4.96(d)(4) (2007).  The Board observes that Section 
4.96(d)(4) provides that post-bronchodilator studies are 
required when PFTs are done for disability evaluation 
purposes except when the results of pre-bronchodilator PFTs 
are normal or when the examiner determines that post-
bronchodilator studies should not be done and states why.

When the evidence of record is reviewed in light of the 
schedular criteria set forth above, the Board finds that the 
preponderance of the evidence is against a rating in excess 
of 30 percent.  Pulmonary function studies do not show the 
veteran had (FEV-1) at one second of between 40 and 55 
percent of predicated value, or a ratio of Forced Expiratory 
Volume at one second to Forced Vital Capacity (FEV-1/FVC) 
between 40 and 55 percent at any time when tested between 
2001 and 2006.  Rather, the veteran had FEV-1 and FEV-1/FVC 
scores which were repeatedly in the 70s and 80s, post-
bronchodilation.  While VA treatment records show that the 
veteran, in his worst year, sought treatment for asthma on 
several occasions, they do not show at least monthly visits 
to VA (i.e., twelve or more visits a year).  Similarly, the 
VA treatment records show the veteran's regular use of non-
steroidal asthma medications (i.e., Albuterol) as well as an 
occasional need for a course of systemic corticosteroid, such 
as prescribed Advair/Fluticasone to treat his asthma.  
However, the evidence does not show the veteran having 
courses of systemic corticosteroid at least three times a 
year.  

A close review of the record does not reveal any distinct 
period during which a schedular rating in excess of 30 
percent for allergic asthma is warranted.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Therefore, the 
preponderance of the evidence is against a claim for an 
increased evaluation.  Because the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
does not apply.  38 U.S.C.A. § 5107(b); see Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

ORDER

An evaluation in excess of 30 percent for allergic asthma is 
denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


